Case 1:19-cv-25100-DLG Document 19 Entered on FLSD Docket 01/22/2020 Page 1 of 6



                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA

                                     CASE NO.: 1:19-25100-cv-DLG

  ALAN WIEGAND and KIMBERLY
  SCHULTZ-WIEGAND, Individually and as
  Personal Representatives of the Estate of
  Chloe Wiegand, deceased minor,

                   Plaintiffs,

  v.

  ROYAL CARIBBEAN CRUISES LTD.,

                Defendant.
                                      /

           ROYAL CARIBBEAN CRUISES LTD.’S RESPONSE TO PLAINTIFFS’ MOTION TO COMPEL
                             PRODUCTION OF ALL VIDEO FOOTAGE.

             Defendant, ROYAL CARIBBEAN CRUISES, LTD. (“RCL”), by and through

  undersigned counsel and pursuant to the Federal Rules of Civil Procedure and Local Rules for the

  Southern District of Florida, files this Response to Plaintiffs’ Motion to Compel [ECF No. 14] and

  in support states:

                                          Preliminary Statement

       Plaintiff’s Motion to Compel is factually inaccurate and procedurally improper. The Motion

  should be denied for several independent reasons:

            RCL previously agreed to provide Plaintiffs’ counsel the video footage they requested,
             none of which shows the subject incident and/or window. RCL produced the footage before
             filing this Response. For this reason, Plaintiffs’ Motion is moot;

            Plaintiff’s reliance on Fed. R. Civ. P. 26 is misplaced. The additional footage Plaintiffs
             seek contains no relevant information and RCL does not intend to use it to support its
             defenses; and

            Even if RCL intended to rely on the irrelevant footage Plaintiffs seek, any motion
             compelling Fed. R. Civ. P. 26 disclosures is premature given a scheduling conference under
             Rule 26(f) has not yet taken place.
Case 1:19-cv-25100-DLG Document 19 Entered on FLSD Docket 01/22/2020 Page 2 of 6



                                              Analysis

         As represented to Plaintiffs’ counsel and as reflected in RCL’s Motion to Dismiss,1 RCL

  filed all CCTV footage that captured the subject incident. Although other CCTV cameras were on

  the deck where the incident occurred, none of them pointed towards the window where Mr. Anello

  intentionally placed his step-granddaughter before she fell. Within 48 hours after Plaintiffs’

  counsel requested all videos from the cameras they identified (limited to footage captured at the

  time of the subject incident), and despite being under no obligation whatsoever to do so, RCL

  agreed to produce them. Specifically, on January 17, 2020, undersigned indicated that RCL was

  in the process of investigating Plaintiff’s request and would provide the footage, to the extent it

  existed. (See emails exchanged between counsels for RCL and Plaintiffs between January 15, 2020

  and January 17, 2020 attached as Composite Exhibit “A”). Despite that the fact that RCL’s

  agreement rendered their motion to compel moot, Plaintiffs nonetheless filed it. This was not in

  good faith. Moreover, as noted above, RCL produced the video footage to Plaintiff before it filed

  this Response. (See email dated January 22, 2020 producing the requested footage). The Court

  should deny Plaintiffs’ Motion for these reasons alone.

         Plaintiffs’ counsel apparently took issue with the fact that RCL needed to investigate their

  request to determine what footage existed. The first step of that investigation was to identify the

  cameras in question, which was not readily apparent from the photographs that Plaintiffs’ counsel

  provided undersigned. [ECF No. 14-2]. In fact, RCL subsequently discovered that two of the items

  that Plaintiffs represented to be cameras were actually audio speakers. RCL is in the process of

  gathering the footage that Plantiffs requested, which is not a task that can be finalized




  1
   See ECF No. 7 at n. 1, noting that “Mr. Anello’s actions were captured by two separate video
  surveillance cameras on the ship.”
                                                  2
Case 1:19-cv-25100-DLG Document 19 Entered on FLSD Docket 01/22/2020 Page 3 of 6



  instantaneously. As noted above, none of the additional footage Plaintiffs seek captured the

  incident and/or the subject window area.

         Plaintiffs’ Motion also suffers from several procedural defects that warrant its denial. First,

  Plaintiffs’ Motion is premature because the parties’ Rule 26(a) Initial Disclosures are not due yet.

  Plaintiffs’ counsel, who themselves have not yet served RCL with Plaintiffs’ Initial Disclosures,

  are well aware of this Rule’s timing requirements.2 Plaintiffs’ Motion should be summarily denied

  for this reason alone.

         Second, Rule 26(a) only requires the disclosure of documents and materials that the

  disclosing party may use to support its claims or defenses. See Fed. R. Civ. P. 26(a)(1)(A)(ii). It

  does not, however, require disclosure of documents that the parties do not intend to use. The video

  footage Plaintiff seeks to compel does not depict the subject incident or the subject window. At

  this stage of the litigation, RCL does not intend to rely on any footage that does not show the

  incident. Accordingly, because Rule 26(a) has not been triggered, there is nothing for Plaintiffs,

  who have not yet propounded any discovery to RCL, to compel.

         Lastly, Plaintiffs devote the majority of their Motion to argue about the content of the video

  footage RCL filed. At the outset, they do not dispute that Mr. Anello placed his upper body over

  the top of the railing and leaned out for several seconds, that he reached down and picked up Chloe



  2
    Under Rule 26(a)(1)(C), initial disclosures are due “at or within 14 days after the parties’ Rule
  26(f) conference.” Under Rule 26(f), the conference must occur “at least 21 days before a
  scheduling conference is to be held or a scheduling order is due under Rule 16(b).” The Court set
  a “Status Conference" for March 11th [ECF No. 11]. If considered a scheduling conference, the
  Rule 26(f) conference should be completed by February 19, 2020 and initial disclosures would be
  due on March 4, 2020. If not considered a scheduling conference, the deadline is triggered by the
  due date for a scheduling order. Under Rule 16(b), the time to issue a scheduling order is the earlier
  of 90 days after any defendant has been served with the complaint of 60 days after any defendant
  has appeared. RCL was served on December 18, 2019 and appeared on January 8, 2020. The earlier
  of these dates is March 8, 2020. RCL will endeavor to coordinate the Rule 26(f) before the
  February 19, 2020.
                                                    3
Case 1:19-cv-25100-DLG Document 19 Entered on FLSD Docket 01/22/2020 Page 4 of 6



  (who could not have physically reached the railing on her own), and that he recklessly exposed her

  to the open window for approximately 34 seconds before he lost his grip. They claim, however,

  based on a set of staged photographs, that Mr. Anello could not have placed his entire head

  completely outside the window frame. This distinction makes absolutely no difference. The fact

  remains, Chloe would be alive today but for the reckless actions of Mr. Anello exposing Chloe to

  an open window. Still, Plaintiffs’ contention that it needs video footage to respond to RCL’s

  Motion to Dismiss is not well-taken. Indeed, RCL’s Rule 12(b)(6) Motion to Dismiss specifically

  stated:

            Although the Court need not consider the video to find that the Complaint should
            be dismissed for failure to state a cause of action, RCL submits the video because
            it shows the circumstances that led to this accident. As noted, there is no need for
            the Court to rule on the clear facts shown in the video in order to grant RCL’s
            motion to dismiss.

  See RCL Motion to Dismiss, ECF No. 7, p.3. In any event, if Plaintiffs wish to dispute the content

  of the video footage and claim that a reasonable prudent person cannot discern an open window

  unless they can stick their head out of it, their Motion to Compel is not the proper vehicle to assert

  such a proposition.

                                               Conclusion

            For the reasons stated above, Plaintiffs’ Motion to Compel should be denied as moot or,

  alternatively, as factually incorrect and procedurally improper.


   Dated: January 22, 2020

                                                         Respectfully submitted,

   HAMILTON, MILLER & BIRTHISEL,                         BOIES SCHILLER FLEXNER LLP
   LLP

   /s/ Jerry D. Hamilton                                 /s/ Stephen N. Zack
   Jerry D. Hamilton                                     Stephen N. Zack


                                                     4
Case 1:19-cv-25100-DLG Document 19 Entered on FLSD Docket 01/22/2020 Page 5 of 6



   Florida Bar No.: 970700                              Florida Bar No. 145215
   jhamilton@hamiltonmillerlaw.com                      szack@bsfllp.com
   Carlos J. Chardon                                    Laselve Harrison
   Florida Bar No. 517631                               Florida Bar No. 112537
   cchardon@hamiltonmillerlaw.com                       lharrison@bsfllp.com
   Michael J. Dono                                      100 SE Second Street
   Florida Bar No. 0576492                              Suite 2800
   mdono@hamiltonmillerlaw.com                          Miami, Florida 33131
   150 Southeast Second Avenue,                         Telephone: (305) 539-8400
   Suite 1200                                           Facsimile: (305) 539-1307
   Miami, Florida 33131
   Telephone: (305) 379-3686
   Facsimile: (305) 379-3690

                        Attorneys for Defendant Royal Caribbean Cruises Ltd.


                                   CERTIFICATE OF SERVICE

     I HEREBY CERTIFY that on January 22, 2020, I electronically filed the foregoing document

  with the Clerk of the Court using CM/ECF. I also certify that the foregoing is being served this

  day on all counsel of record or pro se parties identified on the following Service List in the manner

  specified, either via transmission of Notices of Electronic Filing generated by CM/ECF or in some

  other authorized manner for those counsel or parties who are not authorized to receive

  electronically notices of Electronic Filing.

                                                 /s/ Carlos J. Chardon
                                                    Carlos J. Chardon




                                                    5
Case 1:19-cv-25100-DLG Document 19 Entered on FLSD Docket 01/22/2020 Page 6 of 6



                                   SERVICE LIST

   Jason R. Margulies
   Michael A. Winkleman
   Jacqueline Garcell
   Lipcon, Margulies, Alsina & Winkleman,
   P.A.
   One Biscayne Tower, Suite 1776
   2 South Biscayne Boulevard
   Miami, Florida 33131
   Telephone No.: (305) 373-3016
   Facsimile No.: (305) 373-6204
   jmargulies@lipcon.com
   jgarcell@lipcon.com
   mwinkleman@lipcon.com
   Attorneys for Plaintiffs




                                            6
